Citation Nr: 1211786	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a prostate disability, to include as secondary to diabetes mellitus or exposure to herbicides.

3.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus or exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities and hypertension are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  An April 1993 rating decision denied service connection for hypertension.

2.  Evidence associated with the claims file since the April 1993 rating decision was not of record at the time of the April 1993 rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for hypertension.

3.  The evidence of record does not demonstrate that the Veteran has a current diagnosis of a prostate disability which is related to service or to a service-connected disability.

4.  The evidence of record does not demonstrate that the Veteran has a current diagnosis of a liver disability which is related to service or to a service-connected disability.
CONCLUSIONS OF LAW

1.  Evidence submitted since the last final denial to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  A prostate disability was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred, to include as due to herbicide exposure, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  A liver disability was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred, to include as due to herbicide exposure, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the Veteran was notified in a letter dated in March 2007.  While this letter did not provide the Veteran with information regarding the requirements to reopen his previously denied claim of entitlement to service connection for hypertension, the Board is taking action favorable to the Veteran by reopening the claim.  Therefore, that decision is not prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has not been provided with VA medical examinations with respect to his liver and prostate disability claims, such examinations are not required as there is no competent evidence of record that the Veteran has current diagnoses of liver or prostate disabilities that are related to service or a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hypertension

An unappealed rating decision in April 1993 denied service connection for hypertension on the basis that there was no evidence of record that the Veteran had high blood pressure during service or within one year after separation from service.  The relevant evidence of record at the time of the April 1993 rating decision consisted of the Veteran's service medical records and VA outpatient medical records and medical examinations dated from June 1991 to March 1993.
 
The Veteran perfected an appeal as to the April 1993 decision, but withdrew his appeal as to the issue of entitlement to service connection for hypertension before the Board could render a decision on that issue.  Therefore, the April 1993 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204(c); 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO determined in a February 2008 statement of the case that new and material evidence was presented to reopen the claim of entitlement to service connection for hypertension, that decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In February 2007, a claim to reopen the issue of entitlement to service connection for hypertension was received.  Evidence of record received since the April 1993 rating decision includes VA and private medical records dated from July 1991 to December 2007.  All of the evidence received since the April 1993 rating decision which is dated after March 1993 is new in that it was not of record at the time of the April 1993 decision.  While none of the new evidence demonstrates that the Veteran had high blood pressure during service or within one year after separation from service, the Veteran has presented a new theory of the case, namely that his hypertension has been aggravated by his service-connected diabetes mellitus and service connection has been established for diabetes mellitus since the April 1993 rating decision.  The new evidence includes medical evidence which shows that the Veteran's hypertension has been uncontrolled or not at goal at various points since diabetes mellitus was diagnosed and is suggestive of some relationship.

Therefore, the Board finds that the new evidence includes competent evidence which relates to unestablished facts necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).

Herbicides

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by a service connected disability or aggravated by a service connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The following diseases are deemed associated with herbicide exposure:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309 (2011).

In this case, the Veteran claims that he developed a prostate and a liver disability as the result of exposure to herbicides.  The evidence of record shows that the Veteran served in Vietnam.  He is therefore presumed under 38 U.S.C.A. § 1116(f), to have been exposed to herbicide agents.  However, the medical evidence of record does not show a current diagnosis of a presumptive disability under 38 C.F.R. § 3.309(e).  While the medical evidence shows that the Veteran has received diagnoses of benign prostatic hypertrophy and possible prostatitis, there is no medical evidence that the Veteran has ever received a diagnosis of prostate cancer or of any presumptive liver disability.  Accordingly, presumptive service connection for a prostate disability and a liver disability is not warranted under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999).

Prostate Disability

The Veteran's service medical records are negative for a diagnosis of any prostate disability.

After separation from service, a December 2002 VA medical report stated that the Veteran had a diagnosis of benign prostatic hypertrophy.

In an August 2003 outpatient medical report, the Veteran complained of right-sided flank pain for the previous three weeks, with dysuria, abnormal urinary frequency, and urinary hesitancy.  After physical examination, the impression was possible prostatitis.

A February 2008 VA genitourinary examination report stated that, on physical examination, the Veteran's prostate was 1 to 2+.

The Board finds that the evidence of record does not demonstrate that the Veteran has a current diagnosis of a prostate disability which is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a prostate disability.  While the medical evidence of record shows that the Veteran has been found to have benign prostatic hypertrophy, there is no medical evidence of record of a prostate disability prior to December 2002, over 32 years after separation from service.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence of record which relates any currently diagnosed prostate disability to service or to a service-connected disability.

The Veteran's statements are competent and credible as to the observable symptoms that he experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements alone are not sufficient to prove that he has a current diagnosis of a prostate disability which is related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of a prostate disability which is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the evidence of record does not demonstrate that the Veteran has a current diagnosis of a prostate disability which is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a prostate disability is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver Disability

The Veteran's service medical records are negative for any diagnosis of any liver disability.

After separation from service, a July 1991 VA echogram of the Veteran's abdomen found that the Veteran's liver appeared normal.

A July 2000 VA echogram of the Veteran's abdomen gave an impression of diffuse fatty infiltration in the liver.  The medical evidence of record shows that fatty liver disease and elevated liver enzymes have been consistently diagnosed since July 2000.

A March 2005 VA outpatient medical report stated that the Veteran's fatty infiltration of the liver resulted in the elevated liver enzymes.

The Board finds that the evidence of record does not demonstrate that the Veteran has a current diagnosis of a liver disability which is related to service or to a service-connected disability.  The Veteran's service medical records are negative for any diagnosis of a liver disability.  While the medical evidence of record shows that the Veteran has been found to have fatty liver disease, there is no medical evidence of record of a liver disability prior to July 2000, over 30 years after separation from service.  The earliest medical finding of any abnormality of the liver was in July 1991, over 21 years after separation from service.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence of record which relates any currently diagnosed liver disability to service or to a service-connected disability.

The Veteran's statements are competent and credible as to the observable symptoms that he experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements alone are not sufficient to prove that he has a current diagnosis of a liver disability which is related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that he has a current diagnosis of a liver disability which is related to service or to a service-connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, the Board finds that the evidence of record does not demonstrate that the Veteran has a current diagnosis of a liver disability which is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a liver disability is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the appeal is granted.

Service connection for a prostate disability is denied.

Service connection for a liver disability is denied.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to diabetes mellitus.  The medical evidence of record shows that the Veteran has current diagnoses of hypertension and diabetes mellitus.  The medical evidence of record also shows that, since the diagnosis of diabetes mellitus, the Veteran's hypertension has been found to be uncontrolled or not at goal at various points.  The Veteran has not been provided with a VA medical examination to determine whether his currently diagnosed hypertension has been aggravated by his diabetes mellitus.  Furthermore, there is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed hypertension has been aggravated by his diabetes mellitus.  Therefore, the Board finds that a medical examination is needed to determine whether his currently diagnosed hypertension has been aggravated by his diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran also seeks service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  The medical evidence of record includes numerous complaints from the Veteran of upper extremity neurological symptoms, such as numbness and tingling.  While the medical evidence of record shows that some of the Veteran's symptoms have been considered secondary to carpal tunnel syndrome, other medical reports stated that the Veteran may experience peripheral neuropathy of the upper extremities secondary to diabetes mellitus.

A November 2004 VA outpatient medical report found the Veteran to have tingling of the fingers and toes which may have been associated with his diabetes mellitus.  As a result, the Veteran was scheduled for a VA medical examination to determine the severity of his diabetes mellitus, as well as any associated residuals.  The examination was conducted in August 2005, at which time the Veteran again reported tingling in his fingers and toes.  However, no neurological symptoms were noted on physical examination, and the examiner concluded that it was not likely that the Veteran had diabetic neuropathy of any extremity at that time.

Despite that findings, the medical evidence of record clearly shows that the Veteran has a current diagnosis of peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus.  That finding is demonstrated in a January 2006 VA outpatient podiatry report, which found abnormal neurological findings on examination of the Veteran's lower extremities.  The diagnosis was sensory neuropathy and non-insulin dependent diabetes mellitus.  Abnormal neurological findings in the lower extremities were also found in a second VA outpatient podiatry report in June 2007, and as a July 2006 VA outpatient medical report.  In addition, a February 2008 VA genitourinary examination report stated that the Veteran had peripheral neuropathy which had progressed markedly since his diagnosis with diabetes mellitus.

Service connection for peripheral neuropathy of the bilateral lower extremities was granted by a September 2005 rating decision.  Accordingly, the evidence of record shows that the Veteran does have a current diagnosis of peripheral neuropathy of the lower extremities secondary to diabetes mellitus.  That diagnosis directly contradicts the August 2005 VA diabetes mellitus examination report and demonstrates that, at best, the findings made in that report are obsolete because of the time that has passed since that examination.

Service connection for peripheral neuropathy of the bilateral lower extremities was granted on the basis of the findings made in VA podiatry reports, which included detailed neurological examinations of the Veteran's lower extremities.  However, there is no evidence that similar neurological examinations of the Veteran's upper extremities have ever been conducted.  As the findings made in the August 2005 VA diabetes mellitus examination have been found to be obsolete in relation to the Veteran's peripheral neuropathy of the lower extremities, the Board finds that a new medical examination is needed to determine whether the Veteran's upper extremity neurological complaints are also due to diabetic peripheral neuropathy.  38 C.F.R. §§ 3.159(c)(4); 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any hypertensive disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hypertensive disability found is due to or has been aggravated by the Veteran's service-connected diabetes mellitus.  A complete rationale for the opinion must be provided.

2. Schedule the Veteran for a VA examination to ascertain the existence and etiology of any upper extremity neurologic disability found.  The examiner must review the claim file and should note that review in the report.  All indicated neurologic testing should be performed.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether the Veteran has peripheral neuropathy of the upper extremities which is at least as likely as not (50 percent or greater probability) related to the Veteran's diabetes mellitus.  If any upper extremity neurological disability found is attributable to factors unrelated to the Veteran's diabetes mellitus, the examiner should specifically so state.  A complete rationale for the opinion must be provided.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


